   Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 1 of 32 PageID #: 1072



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


MEGAN BRITT, BRETT HAWKINS,
STEVE HARBOUR, JASON NORMAN,
BRIAN MILEY, CLINT BUCKLEY,
JASON BAKER, and CHRIS CARNEY,
individually and on behalf of others similarly situated                      PLAINTIFFS

VS.                                                 CIVIL ACTION NO. 1:18-CV-38-GHD-DAS

MISSISSIPPI FARM BUREAU CASUALTY
INSURANCE COMPANY, SOUTHERN
FARM BUREAU LIFE INSURANCE
COMPANY, and SOUTHERN FARM BUREAU
CASUALTY INSURANCE COMPANY                                                 DEFENDANTS




      DEFENDANT SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY’S
      MEMORANDUM BRIEF IN SUPPORT OF ITS RESPONSE TO PLAINTIFFS’
         MOTION FOR CONDITIONAL CERTIFICATION OF COLLECTIVE
               ACTION AND FOR COURT-APPROVED NOTICE



Cathleen Bell Bremmer                                 Markham R. Leventhal (MSB #101091)
CARLTON FIELDS JORDEN BURT, P.A.                      CARLTON FIELDS JORDEN BURT, P.A.
4221 West Boy Scout Boulevard, Suite 1000             1025 Thomas Jefferson Street
Tampa, Florida 33607-5780                             Suite 400 West
Telephone: (813) 223-7000                             Washington, D.C. 20007
Facsimile: (813) 229-4133                             Telephone: (202) 965-8189
                                                      Facsimile: (202) 965-8104
Irma Reboso Solares
Stephanie A. Fichera
CARLTON FIELDS JORDEN BURT, P.A.
100 S.E. Second Street, Suite 4200
Miami, Florida 33131-2113
Telephone: (305) 530-0050
Facsimile: (305) 530-0055

                                    Attorneys for Defendant
                         Southern Farm Bureau Life Insurance Company
      Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 2 of 32 PageID #: 1073



                                                   TABLE OF CONTENTS

                                                                                                                                        Page

INTRODUCTION .......................................................................................................................... 1

FACTUAL BACKGROUND ......................................................................................................... 8

ARGUMENT ................................................................................................................................ 14

I.        THE COURT SHOULD REJECT PLAINTIFFS’ APPLICATION OF THE
          FIRST STAGE OF THE LUSARDI APPROACH AND INSTEAD APPLY
          RULE 23 TO ANY DECISION REGARDING CONDITIONAL CLASS
          CERTIFICATION ............................................................................................................ 15

          A.         The Rules Enabling Act Requires Application of Rule 23 To Plaintiffs’
                     Request To Proceed In A Representative Capacity .............................................. 15

          B.         The Court Should Follow The Rule 23 Approach Outlined By The District
                     Court In Shushan................................................................................................... 16

          C.         Application Of Rule 23 Is More Consistent With Due Process
                     Considerations Than The Two-Step Procedure Represented By Lusardi ............ 17

          D.         Judicial Economy Would Not Be Served By Conditional Certification
                     Under A Two-Stage Approach ............................................................................. 18

          E.         The Certification Motion Should Be Denied Because Plaintiffs Have
                     Failed To Meet Their Burden Under Rule 23 ....................................................... 20

II.       REGARDLESS OF THE PROCEDURE USED, CERTIFICATION SHOULD
          BE DENIED BECAUSE PLAINTIFFS ARE NOT “SIMILARLY SITUATED”
          TO THE PROPOSED CLASS.......................................................................................... 20

          A.         The Presence Of FLSA Exemption Defenses Makes Certification
                     Untenable .............................................................................................................. 21

          B.         The Court Should Deny Certification Because The Independent Contractor
                     Issues In This Case Create Individualized Issues That Are Inappropriate
                     For Collective Action Treatment .......................................................................... 24

          C.         The Plaintiffs Have Failed To Provide Any Credible Evidence That They
                     Are “Similarly Situated” To Other Agents In Their Proposed Class.................... 26


                                                                     -i-
    Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 3 of 32 PageID #: 1074



CONCLUSION ............................................................................................................................. 28

CERTIFICATE OF SERVICE ..................................................................................................... 29




                                                                   -ii-
   Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 4 of 32 PageID #: 1075



         Defendant Southern Farm Bureau Life Insurance Company (“SFB Life”) hereby files this

response in opposition to Plaintiffs’ “Motion for Conditional Certification of Collective Action

and for Court-Approved Notice to Potential Plaintiffs” (Docket No. 63) (the “Certification

Motion” or “Motion”). For the reasons set forth below, the Court should deny the Motion. The

Court should address the issue of certification after discovery when the Court can make a fully

informed determination regarding whether the named Plaintiffs are in fact “similarly situated” to

others in their proposed class. Independently, even based on the limited record available now,

certification is inappropriate because the Plaintiffs are not similarly situated to the proposed

class.

                                       INTRODUCTION

         Plaintiffs in this action are thirteen former insurance agents who entered into separate

contracts with Defendants SFB Life and Mississippi Farm Bureau Casualty Insurance Company

(“Mississippi Farm Bureau”) to sell a variety of insurance products in this State.1 Plaintiffs

expressly agreed and acknowledged in their contracts that they would be operating as

“independent contractors,” and not as employees, when selling insurance and servicing

customers for the Defendants.2 At no time when their contracts were in force did the Plaintiffs

notify Defendants that they believed they were “employees” or that they should be paid extra

compensation. Plaintiffs have now abandoned their prior agreements, claiming in this action that
         1
         Eight of these agents are named Plaintiffs, and five of these agents subsequently filed
consent forms to opt-in to this action.
         2
          See Declaration of Michael Heard (Docket No. 26-1), Exhs. 1-8, ¶ 2.A (Agent
Contracts) (Plaintiffs “agree to … [o]perate as an independent contractor to provide the selling
and prompt and skillful service essential to the creation and maintenance of successful multi-line
companies and agencies. … You understand and agree that, as an independent contractor, you
shall not participate in any plans, benefits, programs, or be subject to any employment rules,
regulations or policies of the Company which are applicable to the Company’s employees.”); see
also Docket Nos. 22-1 to 22-8, ¶ 2.A (Mississippi Farm Bureau Agent Contracts).



                                               -1-
   Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 5 of 32 PageID #: 1076



they were “employees” under the Fair Labor Standards Act (the “FLSA”). Plaintiffs also allege

in conclusory fashion that they were “nonexempt” under the FLSA,3 and that they worked in

excess of 40 hours a week, entitling them to “overtime” compensation. Complaint ¶¶ 3-6.

       Plaintiffs’ Complaint seeks to undermine the entire Farm Bureau system of insurance

agents and agencies that has served farmers, ranchers, and the Mississippi community for over

fifty years. In their Certification Motion, Plaintiffs ask this Court to “conditionally certify” a

proposed “class” consisting of approximately 325 current and former insurance agents, including

over 220 current agents who are the lifeblood of Defendants’ business, actively selling policies

and servicing customers throughout the State.4 Plaintiffs’ Motion further asks the Court to

authorize Plaintiffs to send a notice to all of Defendants’ agents, insinuating that the Defendants

have acted unlawfully by “misclassifying” the agents and failing to pay “overtime,” and inviting

hundreds of agents to join in this lawsuit.       Plaintiffs’ notice would seriously disrupt the

Defendants’ business, harm Defendants’ reputation in the community, and destroy the goodwill

and business relationships that the Defendants have developed with their agents over decades.

       Plaintiffs argue that a notice is proper pursuant to 29 U.S.C. § 216(b) because they are

“similarly situated” to their proposed “class” of all other former and current agents.5 In order to

determine whether notice should be sent to the proposed class, Plaintiffs argue that this Court

       3
        First Amended Complaint (Docket No. 10) ¶¶ 1, 7, 103 (hereinafter cited as
“Complaint”).
       4
         Declaration of Henry Hamill ¶ 3 (“Hamill Decl.”); Declaration of Rena Warren ¶ 5
(“Warren Decl.”). Copies of the Hamill and Warren Declarations are attached as Exhibits A and
B, respectively, to Defendant Southern Farm Bureau Life Insurance Company’s Response in
Opposition to the Certification Motion (the “Response”).
       5
        29 U.S.C. § 216(b) provides in pertinent part: “An action … may be maintained against
any employer … by any one or more employees for and in behalf of himself or themselves and
other employees similarly situated” (emphasis added).



                                                -2-
   Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 6 of 32 PageID #: 1077



should apply the “first stage” of the so-called “Lusardi approach,” a “fairly lenient standard,”

under which “[t]he plaintiff’s burden is low,” only a “minimal showing” is required, and which

“typically results in conditional certification of a representative class.”6    Plaintiffs’ Motion

concedes, however, that the Fifth Circuit has never endorsed the Lusardi approach. Mooney v.

Aramco Servs. Co., 54 F.3d 1207, 1216 (5th Cir. 1995) (“we specifically do not endorse the

[Lusardi] methodology employed by the district court, and do not sanction any particular

methodology”) (emphasis in original), overruled on other grounds by Desert Palace, Inc. v.

Costa, 539 U.S. 90 (2003).7

       An alternative to Lusardi is a one-step procedure that utilizes the principles of Rule 23.

See Mooney, 54 F.3d at 1214 (citing Shushan v. Univ. of Colo. at Boulder, 132 F.R.D. 263 (D.

Col. 1990)).    This Court previously used the Rule 23 approach in Swoope v. BellSouth

Telecommunications, Inc., 1998 WL 433952, at *5 (N.D. Miss. June 23, 1998) (citing Mooney).

On its face, Rule 23 appears directly applicable to any representative action. Rule 23 provides

that “[o]ne or more members of a class may sue … as representative parties on behalf of all

members only if” certain requirements are met, including numerosity, commonality, typicality,

and adequacy. Fed.R.Civ.P. 23(a) (emphasis added). There is no reason why these principles

cannot or should not be applied to a proposed “opt-in” class under § 216(b).8 As the Shushan

court explained:


       6
         Memorandum Brief in Support of Motion for Conditional Certification of Collective
Action and for Court-Approved Notice to Potential Plaintiffs at 5-6 (“Pls.’ Brief”).
       7
          See Pls.’ Brief at 3 (“The Fifth Circuit Court of Appeals has never set the legal standard
for collective action certification.”).
       8
          Some commentators have argued that the Rules Enabling Act, 28 U.S.C. § 2072,
requires application of Rule 23 to determine whether named plaintiffs can represent others in an
FLSA action. See Allan G. King, et al., You Can’t Opt Out of the Federal Rules: Why Rule 23
                                                             (footnote continued on next page)

                                                -3-
   Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 7 of 32 PageID #: 1078



           While the “opt-in” feature of section 216 is manifestly “irreconcilable,”
           with the “opt-out” feature of rule 23, it does not necessarily follow that
           every other feature of rule 23 is similarly irreconcilable with section
           216. Cases holding that rule 23 is wholly inapplicable in ADEA actions
           are premised partly on this non sequitur, and that is part of the reason they
           do not seem entirely persuasive.

132 F.R.D. at 266 (citations omitted, emphasis added). The Shushan court properly concluded

that it would not certify a class under § 216(b) unless the requirements of Rule 23 were satisfied.

See id. at 268; Espenscheid v. DirectSat USA, LLC, 705 F.3d 770, 771-72 (7th Cir. 2013)

(“despite the difference between a collective action and a class action …, there isn’t a good

reason to have different standards for the certification of the two different types of action”).

Applying the principles of Rule 23, and requiring Plaintiffs to satisfy a meaningful burden of

proof, is more efficient and consistent with due process, and ensures that notice is not

prematurely sent to persons who are not in fact “similarly situated.” Plaintiffs provide no

argument why applying two separate steps under the Lusardi approach is more appropriate.9

       Regardless of which procedural approach is used, the record evidence collected thus far

shows unequivocally that, even if agents in the proposed class were “employees” as opposed to

independent contractors (which Defendants deny), many, if not all, of the agents would be

exempt from the overtime provisions of the FLSA.           For example, the FLSA provides an

exemption for those who are employed “in the capacity of outside salesman.”                29 U.S.C.

§ 213(a)(1); 29 C.F.R. § 541.500(a). Multiple courts have applied the outside sales exemption to



Certification Standards Should Apply to Opt-In Collective Actions Under the FLSA, 5 Fed. Cts.
L. Rev. 1, 6, 14 (2011); see infra pp. 15-16.
       9
         Plaintiffs simply state that a majority of district courts have used the Lusardi approach.
Pls.’ Brief at 4. Most of these decisions, however, contain no meaningful analysis of Lusardi
versus Rule 23, and most do not involve a claim of “misclassification.” Moreover, as noted, the
Fifth Circuit has not endorsed Lusardi. Mooney, 54 F.3d at 1216.



                                                -4-
   Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 8 of 32 PageID #: 1079



insurance agents.10 In addition, the FLSA provides an “administrative” exemption, which can

apply to insurance agents,11 and another exemption exists for “highly compensated” individuals

earning in excess of $100,000 per year. 29 C.F.R. § 541.601. The evidence shows that a large

number of agents in the proposed class are highly compensated.12

       The record here also contains persuasive evidence indicating that many of the agents in

the proposed class will be exempt under the outside sales exemption or the administrative

exemption.13 Where “[the proposed class] definition includes both exempt and nonexempt

employees, then the members of the putative class cannot be similarly situated.”14 The existence

       10
           See, e.g., Lane v. Humana Marketpoint, Inc., 2011 WL 2181736, at *9 (D. Idaho June
3, 2011); Gold v. New York Life Ins. Co., 2011 WL 2421281, at *3-4 (S.D. N.Y. May 19, 2011);
Lint v. Northwestern Mut. Life Ins. Co., 2010 WL 4809604, at *3 (S.D. Cal. Nov. 19, 2010);
Bouder v. Prudential Fin., Inc., 2010 WL 3515567, at *5 (D. N.J. Aug. 31, 2010); Chenensky v.
New York Life Ins. Co., 2009 WL 4975237, at *5-7 (S.D.N.Y. Dec. 22, 2009); Weisgerber v.
Allstate Ins. Co., 2001 WL 36413167, at *6 (D. Colo. Mar. 9, 2001); see also DOL Wage Hour
Op.       Ltr.       No.      FLSA2009-28      (Jan.      16,    2009),      available     at
https://www.dol.gov/whd/opinion/FLSA/ 2009/2009_01_16_28_FLSA.pdf.
       11
          DOL Wage Hour Op. Ltr. No. FLSA2009-28, supra note 10; Hogan v. Allstate Ins.
Co., 361 F.3d 621, 627-628 (11th Cir. 2004) (assuming without deciding that insurance agent
was an employee and finding that agent met administrative exemption under the FLSA); Wilshin
v. Allstate Ins. Co., 212 F.Supp.2d 1360, 1379 (M.D. Ga. 2002) (employed agent met
administrative exemption).
       12
          Hamill Decl. ¶ 6 (for the calendar year 2017, commissions paid to agents for
Mississippi Farm Bureau policies alone ranged from $233,370 to $42,785, with 29% of all
agents earning over $100,000 for the year). To the extent any of the FLSA exemptions require a
minimum amount of compensation under the so-called “salary basis test,” Defendants contend
that based upon the size of their respective books of business and amount of renewal
commissions, all or virtually all agents were effectively guaranteed to receive more
compensation than the amount required by 29 C.F.R. § 541.600 to qualify for the exemptions.
       13
          See Declaration of Tim Ball (“Ball Decl.”), copy attached to Response as Exhibit   C;
Declaration of Robert Carollo (“Carollo Decl.”), copy attached to Response as Exhibit        D;
Declaration of Ray Ladner (“Ladner Decl.”), copy attached to Response as Exhibit             E;
Declaration of Tiffanie Stout (“Stout Decl.”), copy attached to Response as Exhibit          F;
Declaration of Deborah Alford (“Alford Decl.”), copy attached to Response as Exhibit G.
       14
            Blake v. Hewlett-Packard Co., 2013 WL 3753965, at *11, 12 (S.D. Tex. July 11, 2013)
                                                              (footnote continued on next page)

                                               -5-
   Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 9 of 32 PageID #: 1080



of fact-intensive exemption defenses creates individualized issues making “collective” action

treatment inappropriate. See, e.g., Burke v. Mgmt. & Training Corp., 2018 WL 4038115, at *3

(N.D. Miss. Aug. 23, 2018) (decertifying class because executive exemption defense would

result in the parties “conducting separate minitrials to resolve each individual’s claim”). Here,

given the high likelihood that exemption defenses will have widespread applicability, and the

fact that exemptions can only be resolved on an agent by agent basis, class certification as a

representative or “collective” action is not appropriate. Morisky v. Pub. Serv. Elec. & Gas Co.,

111 F. Supp. 2d 493, 499 (D.N.J. 2000) (“[T]he Court finds that litigating this case as a

collective action would be anything but efficient.       The exempt or non-exempt status of

potentially hundreds of employees would need to be determined on a job-by-job, or more likely,

an employee-by-employee basis.”).

       In addition to individual exemptions, the testimony from multiple agents shows that they

are indeed operating as independent contractors, setting their own schedules, and developing and

controlling their own sales methods.15 As independent contractors, these agents are afforded

substantial freedom and flexibility to hire assistants and build their business as they deem

appropriate. See id. They are also paid on a commission basis (including annual renewal




(emphasis added) (denying certification and noting: “The importance of the HP employees’
affidavits … is not that they impact the merits of Blake’s claim, but that they undermine the
usefulness of his class definition; for if that definition includes both exempt and nonexempt
employees, then the members of the putative class cannot be similarly situated.); see also
Lipnicki v. Meritage Homes Corp., 2014 WL 5620603, at *5 (S.D. Tex. Nov. 4, 2014)
(“Plaintiffs’ testimony regarding what actually occurred ‘on the ground’ varies significantly with
respect to considerations relevant to the outside sales determination. These disparities convince
the Court that all of the opt-ins are not similarly situated.”).
       15
         See Ball Decl. ¶¶ 4-6, 11, 14, 17; Carollo Decl. ¶¶ 3-7, 12; Ladner Decl. ¶¶ 5-6, 9-10;
Stout Decl. ¶¶ 4-6, 9; Alford Decl. ¶¶ 6, 9.



                                               -6-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 10 of 32 PageID #: 1081



commissions), and their opportunity for substantial profit is entirely within their control.16 These

agents are “in business” for themselves as bona fide independent contractors and are not

“similarly situated” to Plaintiffs claiming to be “employees.” Herman v. Express Sixty-Minutes

Delivery Serv., Inc., 161 F.3d 299, 303 (5th Cir. 1998).

       “[T]he ultimate purpose of the similarly situated inquiry is to determine whether hearing

the cases together promotes judicial efficiency.” Blake, 2013 WL 3753965, at *4 (internal

quotations and citation omitted). When the record reveals significant problems with ultimate

collective action treatment, including individual exemption defenses, “the Court should [not]

simply ignore the fact that certain individualized defenses might apply and postpone the issue

until decertification.” Clay v. Huntington Ingalls, Inc., 2012 WL 860375, *2 (E.D. La. Mar. 13,

2012) (citation omitted). There is no judicial efficiency in inviting hundreds of non-parties to

join in a flawed collective action, only to decertify the action and dismiss anyone who opted in a

few months later. Certifying a collective action at this time and sending a notice to over 300

agents would result in an enormous waste of resources and a costly and unwarranted disruption

of Defendants’ business.

       For these reasons and those set forth below, the Court should enter an order denying the

Certification Motion.


       16
           The payment of commissions is a factor indicating an independent contractor status,
not employee status. Jammal v. Am. Family Ins. Grp., 2017 WL 3268032, at *16 (N.D. Ohio
Aug. 1, 2017) (“The payment of commissions based on sales, rather than payment of a set salary
supports an independent contractor relationship.”); Cosgriff v. Valdese Weavers LLC, 2012 WL
1071497, at *9 (S.D.N.Y. Mar. 30, 2012) (fact that defendant paid plaintiff on the basis of
commissions only was one of several factors that supported conclusion that plaintiff was an
independent contractor); Weisgerber v. Allstate Ins. Co., 2001 WL 36413167, at *5 (D. Colo.
Mar. 9, 2001) (noting as an indicia of independent contractor status under the FLSA that
“Plaintiff was paid on a straight commission basis… Therefore, Plaintiff had control over his
own profits and losses.”).



                                                -7-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 11 of 32 PageID #: 1082



                                 FACTUAL BACKGROUND

       Mississippi Farm Bureau and SFB Life each enter into separate contracts with insurance

agents across this State governing the sale of each company’s separate products. The contracts

expressly provide, and the agents acknowledge and agree that they will be operating as

independent contractors. For example, the Agent Contracts with SFB Life provide that each

Plaintiff will “[o]perate as an independent contractor to provide the selling and prompt and

skillful service essential to the creation and maintenance of successful multi-line companies and

agencies.” Heard Decl. (Docket No. 26-1) ¶¶ 4-11 & Exhs. 1-8, ¶ 2.A. Under the contracts,

Plaintiffs “have the right to control [their] daily activities and means by which the provisions of

th[e] contract are carried out. [Plaintiffs have] the right to exercise independent judgment as to

the persons from whom applications for insurance policies and annuity contracts will be

solicited, and the right to determine the time, place, and manner of soliciting and servicing

policyholders and contract holders of [SFB Life. SFB Life] will not prescribe and furnish the

details of the kind and character of work to be done by [Plaintiffs] hereunder.” Id. ¶ 2.A

(emphasis added).17

       As independent contractors, the agents set their own schedules, design their own

marketing and sales techniques, and run their own businesses. See infra pp. 9-13. Many of the

agents form corporations and limited liability companies to structure their business. Hamill

Decl. ¶ 3 (26 agents currently under contract with Mississippi Farm Bureau are contracted as




       17
          Similarly, Plaintiffs’ Agent Contracts with Mississippi Farm Bureau provide that each
Plaintiff will “[o]perate as an independent contractor and provide the creative selling,
professional counseling, and prompt and skillful service essential to the creation and
maintenance of successful multi-line companies and agencies.” Docket Nos. 22-1 – 22-8, ¶ 2.A.



                                                -8-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 12 of 32 PageID #: 1083



corporations or limited liability companies). Contrary to the Complaint,18 the agents can and do

sell insurance for many other companies besides the Defendants.19 As independent contractors,

the agents do not have any upward ceiling on how much they can earn. Of 209 agents under

contract with Mississippi Farm Bureau in 2017, annual earnings from the sale of Mississippi

Farm Bureau policies alone ranged from $233,370 to $42,785, and 29% of the agents earned

over $100,000. Hamill Decl. ¶ 6. The total annual commissions separately paid by SFB Life to

agents for 2017 ranged from zero to a high of $80,889. Warren Decl. ¶ 6.20

       From November 1, 2015 through the present, the agents in Plaintiffs’ proposed class

operated out of 113 different offices, including 81 county farm bureau offices, which were

managed by 72 different agency managers, in three different regional districts (there were four

regional districts until January 1, 2018). Hamill Decl. ¶ 5. The thirteen Plaintiffs and opt-ins in

this case collectively worked out of 11 of those offices. Id.

                                    Putative Class Members

       Although Plaintiffs filed their Certification Motion prior to any formal discovery,

Defendants have collected evidence including compelling testimony from five agents who are

within the proposed class defined by the Plaintiffs. These putative class members, who come

from various Counties across the State, present substantial evidence that they are in fact

operating as bona fide independent contractors, and even if they were operating as “employees”
       18
          The Complaint falsely alleges that “Plaintiffs and others similarly situated sold and
serviced policies exclusively from Farm Bureau and were prohibited from selling and servicing
insurance for other companies while working for Farm Bureau.” Complaint ¶ 90.
       19
         Hamill Decl. ¶ 9; Warren Decl. ¶ 8; Alford Decl. ¶ 3; Ladner Decl. ¶ 3; Stout Decl. ¶ 3;
Ball Decl. ¶ 3.
       20
         See Christopher v. SmithKline Beecham Corp., 132 S. Ct. 2156, 2173 (2012)
(pharmaceutical sales representatives averaging $70,000 per year “are hardly the kind of
employees that the FLSA was intended to protect”).



                                                -9-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 13 of 32 PageID #: 1084



(which Defendants deny), they would be exempt under the FLSA outside sales, administrative,

or other exemptions.

       Tim Ball

       Tim Ball has been an insurance agent for the Defendants in DeSoto County for almost 35

years. Ball Decl. ¶ 2. The agency manager for DeSoto County does not impose any restrictions

on Mr. Ball; the manager does not have any rules about when Mr. Ball should be in the office, or

the schedule that he works, and Mr. Ball is free to come and go as he sees fit. Id. ¶¶ 5, 7.

Mr. Ball works for himself and controls his own success. Id. ¶ 4. None of the Defendants

control how he does his work; who he sells to; when, where, or how often he meets with clients;

or how he schedules his appointments or vacations. He is free to decide how he hits his

production goals, including the types of products to sell. Id. ¶¶ 10-12. Most days, he spends 4-5

hours in the office. Id. ¶ 12.

       Mr. Ball maximizes his productivity and flexibility to take vacations and time off by

employing a Customer Service Representative (“CSR”), who handles many aspects of his

business. Id. ¶ 9. He reimburses the county farm bureau for the portion of her salary attributable

to the time that she does work for him. Id. Mr. Ball regularly engages in substantial activity

outside of the office. Most afternoons he meets clients for sales and networking opportunities, to

get signatures on applications, deliver policies, take inspection and reinspection photographs for

property coverage, and to complete member reviews (which often lead to additional sales).21 He

networks in the community, and is active in his church and the local chamber of commerce. To

generate new business, Mr. Ball also does promotion and advertising in the community by


       21
         Id. ¶ 13. In a “member review,” the agent visits with a farm bureau member to discuss
and review the member’s insurance needs.



                                              -10-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 14 of 32 PageID #: 1085



sponsoring local school organizations such as cheerleaders, athletic teams, senior breakfast day,

local golf tournaments, lions club, and the Horn Lake Alumni Scholarship Fund. Id. ¶ 14.

       Robert Carollo

       Robert Carollo has been an insurance agent with the Defendants since September 2014,

operating out of the Grenada County office. Carollo Decl. ¶ 2. Mr. Carollo obtained his

Financial Services Certified Professional (FSCP) designation in 2018 in order to learn more

about financial products and better service his clients. None of the Defendants required him to

become an FSCP. Id. ¶ 3.

       Before he became an agent, Mr. Carollo was a salaried employee at another company.

He chose to become an independent insurance agent to have greater control over, and flexibility

with, his schedule and to spend more time with his family. Id. ¶¶ 5-6, 9. He was drawn to being

an insurance agent because it allowed him to be self-employed. Id. ¶¶ 5, 13-14. As his own

boss, he sets his own schedule and takes vacations and time off when he chooses. Id. Before

heading into the office, he has breakfast at a local donut shop. Id. ¶ 13. Most days, he spends

approximately 3-4 hours in the office. Id. ¶ 10. He typically goes to lunch every day, and

spends his afternoons out meeting with clients and prospective clients, delivering policies, or

conducting property inspections and taking photos of properties. Id. ¶¶ 10-11. The meetings and

appointments that he conducts outside the office help him to maintain existing client

relationships and to grow his business. Id. ¶ 13.

       Deborah Alford

       Deborah Alford has been an insurance agent for the Defendants in Hancock County for

over 29 years. Alford Decl. ¶ 2. The three agents and the agency manager in Hancock County

take turns being in the office four-and-a-half hours a day, several times a week. Id. ¶ 9.

Although the agents share “floor duty” to ensure that there is an agent in the office at all times to

                                                -11-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 15 of 32 PageID #: 1086



attend to telephone calls and walk-ins, she is otherwise free to set her schedule. Id. She uses her

time in the office to schedule appointments with clients to take applications and conduct member

reviews, which give her an opportunity to discuss a member’s insurance needs and assess

whether they might require additional or different coverage to suit their current needs. Id. ¶¶ 6,

9. Several times a week, she visits clients outside the office to deliver policies and to take

pictures of properties for new business or renewals. Id. ¶ 5. She does not need permission from

her agency manager to leave the office. Id. ¶ 9.

       Before becoming an insurance agent, Ms. Alford was a realtor and was also contracted as

an independent contractor. She chose to become an independently contracted insurance agent

because she wanted to have the flexibility in her schedule that she has always enjoyed and that

the agent position afforded. Id. ¶ 4. When her daughters were younger, she was able to pick

them up from school in the afternoons and attend their after-school activities. Now that her

daughters are grown, she enjoys being able to take time off to visit them and her grandchildren.

Id. ¶ 10. No one questions when she takes a vacation or time off. Id. ¶ 11. She rarely works on

weekends or after the office closes at 5:00 p.m., and very rarely works more than 40 hours per

week. Id. ¶ 13.

       Ray Ladner

       Ray Ladner has been an insurance agent for the Defendants for more than 37 years.

Ladner Decl. ¶ 2. Mr. Ladner works out of the Harrison County office in Gulfport. Id.          Mr.

Ladner sells insurance for Mississippi Farm Bureau, SFB Life, Progressive Insurance Company,

Foremost Insurance Company, and other companies available through the brokerage, such as

TPI, Cabrillo Coastal, Johnson & Johnson, and through the Mississippi Windstorm Underwriting

Association. Id. ¶ 3.




                                               -12-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 16 of 32 PageID #: 1087



        Mr. Ladner sets his own sales goals and knows what he needs to do to reach them. In any

given year, the amount of work he does is his own choice, and he enjoys the freedom and

flexibility that the position affords him. Id. ¶¶ 5, 9. No one questions his schedule or has told

him that he needs to work more. Id. ¶¶ 4, 9.

        He shares a CSR with agency manager Lance Wedgeworth; they each pay half of the

CSR’s salary directly to her. Id. ¶ 7. Mr. Ladner still takes property inspection and reinspection

photos himself, and enjoys time away from the office to socialize and connect with clients. Id.

¶ 10.

        Tiffanie Stout

        Tiffanie Stout has been an insurance agent with the Defendants in Union County since

July 2015. Stout Decl. ¶ 2. The reason she contracted to be an agent with the Defendants is

because it enabled her to set her own hours and schedule and to spend more time with her family.

Id. ¶¶ 4, 5, 9. She is self-motivated and sets her own production and sales goals. Her agency

manager has never said anything to her about her hours or her sales. Id. ¶ 9.

        Ms. Stout is disciplined and is able to schedule appointments with her clients from 9:00 –

5:00 p.m., either in the office or outside the office. Id. ¶ 5. Some days she leaves the office

early to attend school events or attend her kids’ basketball games or soccer matches. Id. She

hardly ever works weekends or evenings, and rarely works 40 hours per week. Id. ¶ 6. She

takes vacations and time off when she wants to and does not need to ask her agency manager for

permission. Id. ¶ 10.

        As independent contractors, the agents take deductions from their tax returns for the

money they spend entertaining clients, marketing and advertising expenses, CSR salaries, gas,

and mileage. See Carollo Decl. ¶ 10; Alford Decl. ¶14; Ladner Decl. ¶ 7; and Stout Decl. ¶ 11.




                                               -13-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 17 of 32 PageID #: 1088



                                           ARGUMENT

       Section 216(b) of the FLSA allows “one or more employees” to maintain an action for

violation of the overtime provisions of the FLSA “for and in behalf of himself or themselves and

other employees similarly situated.” 29 U.S.C. 216(b). The FLSA, however, does not provide

that individuals may send notice to a proposed class. In Hoffmann-La Roche Inc. v. Sperling,

493 U.S. 165 (1989), the U.S. Supreme Court held “that district courts have discretion, in

appropriate cases, to implement 29 U.S.C. § 216(b) … by facilitating notice to potential

plaintiffs.” Id. at 169 (emphasis added).22 The Court did not define, and has never subsequently

defined, the legal standard to determine when, in a particular case, notice would be

“appropriate.” Id. at 169.

       Similarly, the Fifth Circuit has not determined the legal standard or any particular

procedure for determining when notice would be appropriate under § 216(b) of the FLSA.

Mooney, 54 F.3d at 1216. Plaintiffs argue that this Court should apply a “lenient standard” of

review to their Certification Motion, requiring “nothing more than substantial allegations.” Pls.’

Brief at 5. But Plaintiffs offer no argument as to why this “two-stage” Lusardi approach makes

sense here, and Plaintiffs make no effort to comply with the alternative procedure based on Rule

23. See Mooney, 54 F.3d at 1214 (citing Shushan). Because the Fifth Circuit has not endorsed

the Lusardi approach, and because a one-step procedure consistent with Rule 23 is more efficient

and appropriate in this case, the Court should deny the Certification Motion and postpone any

reconsideration of certification until after discovery is complete.

       22
            In a dissent, Justice Scalia commented: “Nothing in § 216(b) remotely confers the
extraordinary authority for a court―either directly or by lending its judicial power to the efforts
of a party’s counsel―to search out potential claimants, ensure that they are accurately informed
of the litigation, and inquire whether they would like to bring their claims before the court.” 493
U.S. at 177 (emphasis in original) (Scalia, J., dissenting).



                                                -14-
     Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 18 of 32 PageID #: 1089



I.      THE COURT SHOULD REJECT PLAINTIFFS’ APPLICATION OF THE FIRST
        STAGE OF THE LUSARDI APPROACH AND INSTEAD APPLY RULE 23 TO
        ANY DECISION REGARDING CONDITIONAL CLASS CERTIFICATION

        A.         The Rules Enabling Act Requires Application of Rule 23 To Plaintiffs’
                   Request To Proceed In A Representative Capacity

        The Rules Enabling Act, enacted in 1934, empowers the U.S. Supreme Court to

promulgate rules of practice and procedure for U.S. District Courts. 28 U.S.C. § 2072(a). Under

the “abrogation clause” of the Act, when such rules take effect, they invalidate any preexisting

laws in conflict with the rule in question.23 Long after Congress enacted § 216(b) of the FLSA in

1938, Rule 23 of the Federal Rules of Civil Procedure was revised in 1966. Rule 23(a) states:

“One or more members of a class may sue or be sued as representative parties on behalf of all

members only if” certain requirements are met.             Those requirements include numerosity,

commonality, typicality, and adequacy.24 On its face, Rule 23 applies to any action in which a

named plaintiff is attempting to represent other parties, which is exactly what Plaintiffs are




        23
           28 U.S.C. § 2072(b) (“All laws in conflict with such rules shall be of no further force
or effect after such rules have taken effect.”); Jackson v. Stinnett, 102 F.3d 132, 134-35 (5th Cir.
1996); United States v. Wilson, 306 F.3d 231, 236 (5th Cir. 2002), overruled on other grounds by
U.S. v. Clay, 408 F.3d 214 (5th Cir. 2005).
        24
          Rule 23(a) provides: “(a) Prerequisites. One or more members of a class may sue or
be sued as representative parties on behalf of all members only if:
             (1)      the class is so numerous that joinder of all members is impracticable;
             (2)      there are questions of law or fact common to the class;
             (3)      the claims or defenses of the representative parties are typical of the claims or
                      defenses of the class; and
             (4)      the representative parties will fairly and adequately protect the interests of the
                      class.”

Rule 23(b)(3) contains additional requirements, including predominance, superiority, and
manageability.



                                                   -15-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 19 of 32 PageID #: 1090



attempting to do here.25

       Moreover, the Federal Rules “govern the procedure in all civil actions and proceedings in

the United States district courts, except as stated in Rule 81.” Fed. R. Civ. P. 1. Rule 81 does

not exempt FLSA actions from Rule 23; nor does anything in the text of § 216(b) do so. As

Plaintiffs expressly acknowledge, they have filed their Motion for Certification “as

representatives of all similarly-situated current and past employees of Defendants.” Pls.’ Brief

at 1 (emphasis added). Rule 23 governs representative actions and supplies the legal standards to

determine when a party may proceed in a representative capacity. To the extent not inconsistent

with the “opt in” aspect of § 216(b), Rule 23 should be applied here.

       B.      The Court Should Follow The Rule 23 Approach Outlined By The District
               Court In Shushan

       In Shushan v. University of Colorado at Boulder, 132 F.R.D. 263 (D. Colo. 1990), the

court undertook a comprehensive analysis of whether Rule 23 should be applied to a request for

certification of a class under § 216(b). The court explained:

            While the “opt-in” feature of section 216 is manifestly “irreconcilable,”
            with the “opt-out” feature of rule 23, it does not necessarily follow that
            every other feature of rule 23 is similarly irreconcilable with section
            216. Cases holding that rule 23 is wholly inapplicable in ADEA actions
            are premised partly on this non sequitur, and that is part of the reason they
            do not seem entirely persuasive.

Id. at 266 (citations omitted, emphasis added). The Shushan court correctly concluded that the

requirements of Rule 23 should be applied and satisfied before a class is certified under § 216(b):

       25
           When Rule 23 was revised in 1966, it was changed from an “opt in” rule to an
“opt out” rule. See Fed. R. Civ. P. 23, Advisory Committee Notes. The Advisory Committee
Notes state that “[t]he present provisions of 29 U.S.C. § 216(b) are not intended to be affected by
Rule 23, as amended.” Some courts have incorrectly cited this language as justification to
conclude that the entirety of Rule 23 does not apply to FLSA actions. There is no justification
for such a conclusion. The Advisory Committee Notes properly interpreted mean simply that the
1966 amendment of Rule 23 was not intended to change the “opt in” aspect of § 216(b).



                                                -16-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 20 of 32 PageID #: 1091



            I cannot accept the extraordinary assertion that an aggrieved party can file
            a complaint, claiming to represent a class whose preliminary scope is
            defined by him, and by that act alone obtain a court order which
            conditionally determines the parameters of the potential class and requires
            discovery concerning the members of that class. Before I conditionally
            determine the scope of the class, plaintiffs will need to satisfy me that
            there exists a definable, manageable class and that they are proper
            representatives of the class. They will, in other words, need to show that
            they satisfy the requirements of rule 23 or convince me that a particular
            requirement is inconsistent with 29 U.S.C.A. § 216(b) (West Supp. 1965).
            When that showing is made, I will consider the question of notice under
            the guidelines set forth in rules 23(c) and 23(d) and in Hoffmann–La
            Roche, Inc. v. Sperling, [493] U.S. [165], 110 S.Ct. 482, 107 L.Ed.2d 480
            (1989).

Id. at 268. The reasoning of the Court in Shushan is sound and results in a more efficient and

appropriate procedure than the Lusardi two-stage approach, which has no support in the Federal

Rules of Civil Procedure. See King, supra note 8, at 1, 6, 14. This Court should apply the

procedure of Rule 23 to the extent it is not inconsistent with § 216(b).26

       C.      Application Of Rule 23 Is More Consistent With Due Process Considerations
               Than The Two-Step Procedure Represented By Lusardi

       Sending notice of legal claims to a class of individuals who are crucial to the success of a

company’s business is a serious matter implicating due process concerns. Cf. Izzio v. Century

Golf Partners Mgmt., L.P., 670 F. App’x 348, 349 (5th Cir. 2016) (“Because of the due process

concerns inherent in class-certification decisions, the Supreme Court requires district courts to

conduct a rigorous analysis of Rule 23 prerequisites.”) (quotations and citation omitted); Castano

       26
           The Lusardi decision itself, a 1987 opinion by the District of New Jersey, does not
contain any analysis or conclusion that Rule 23 should not be applied to class certification under
the FLSA. Rather, Lusardi involved a motion to decertify a “conditional class,” Lusardi v.
Xerox Corp., 118 F.R.D. 351, 352 (D.N.J. 1987), which a prior district judge had conditionally
certified without determining whether the class members were similarly situated: “This case
presents a situation of a class which was conditionally certified without a determination of
whether its members are similarly situated.” Id. at 361 (emphasis added). The Lusardi court
decertified the class. Lusardi does not provide any precedent for rejecting or not applying the
procedure of Rule 23 to the initial certification analysis.



                                                -17-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 21 of 32 PageID #: 1092



v. Am. Tobacco Co., 84 F.3d 734, 746 (5th Cir. 1996) (“class certification creates insurmountable

pressure on defendants to settle, whereas individual trials would not”). The procedures for

authorizing notice in an FLSA action should be equally serious and should accommodate a

defendant’s ability to take discovery and defend itself.27 Here, Plaintiffs seek to send a notice to

approximately 325 current and former agents suggesting that the Defendants have acted

unlawfully.    Such a notice threatens to harm the Defendants’ goodwill, reputation, and

relationships with its agents. Cf. Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1004

(11th Cir. 1997) (notices and advertisements sent to a putative class prior to class certification

“are surely causing serious and irreparable harm to [defendant]’s reputation and to its

relationship with its employees”). Given the deleterious effect that hundreds of notices alleging

unlawful conduct could have on Defendants’ businesses, such a notice should not be sent absent

an appropriately stringent legal standard to ensure that class treatment is appropriate. Rule 23

supplies an appropriate legal standard to ensure that alleged class members are in fact “similarly

situated” before such a notice is sent. 28

        D.      Judicial Economy Would Not Be Served By Conditional Certification Under
                A Two-Stage Approach

        Applying the “lenient” first stage of Lusardi to the present record, and ignoring evidence

until a later decertification stage, would lead to a massive waste of resources and would thwart

the objective of judicial economy. Under 29 U.S.C. § 216(b), a representative action is only

        27
          7AA Charles Alan Wright, et al., Federal Practice & Procedure § 1785.3 (3d ed.
2017) (“[C]ourts frequently have ruled that discovery relating to the issue whether a class action
is appropriate needs to be undertaken before deciding whether to allow the action to proceed on a
class basis.”).
        28
          “I cannot see why the district courts should fail to utilize existing procedures,
embodied in rule 23, which are designed to promote effective management, prevent potential
abuse, and protect the rights of all parties.” Shushan, 132 F.R.D. at 268.



                                               -18-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 22 of 32 PageID #: 1093



permissible if the plaintiffs are “similarly situated” to the proposed class. Blake, 2013 WL

3753965, at *4 (“the ultimate purpose of the similarly situated inquiry is to determine whether

hearing the cases together promotes judicial efficiency”) (internal quotation marks omitted).

           The purpose behind collective actions is to allow for a streamlined and
           efficient adjudication of the claims of similarly situated plaintiffs. See
           Hoffmann–LaRoche Inc., 493 U.S. at 170–171. Where the record before
           the court demonstrates that there is no common policy or scheme and
           instead individualized questions of fact predominate, the action is not an
           appropriate one for certification. Furthermore, the Court need not certify
           the action and facilitate notice where, based on the same record available
           to it presently, it would inevitably decertify the action in a month's time.

Blaney v. Charlotte-Mecklenburg Hosp. Auth., 2011 WL 4351631, at *10 (W.D.N.C. Sept. 16,

2011) (citing Purdham v. Fairfax Cty. Pub. Sch., 629 F. Supp. 2d 544, 547 (E.D. Va. 2009)).

There would be no judicial efficiency in inviting approximately 325 non-parties to join in this

lawsuit and completing massive, expensive discovery, only to dismiss everyone upon

decertification in a later “second- stage” proceeding.      As the court explained in Basco v.

Wal-Mart Stores:

           To create a collective action class, including the cost associated with that
           when a Court is convinced that there is insufficient support for same prior
           to its certification would be an exercise in futility and wasted resources for
           all parties involved.

2004 WL 1497709, at *5 (E.D. La. July 2, 2004).

       Here, applying an artificially lenient standard, which does not require evidence or involve

a factual determination that class members are “similarly situated,” could result in sending a

notice to hundreds of persons subject to FLSA exemptions and individualized defenses, causing

an enormous waste of party and judicial resources.




                                               -19-
      Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 23 of 32 PageID #: 1094



         E.     The Certification Motion Should Be Denied Because Plaintiffs Have Failed
                To Meet Their Burden Under Rule 23

         For the reasons discussed above, the Court should apply the principles set forth in Rule

23 to Plaintiffs’ Motion.     Under Rule 23, Plaintiffs have the burden of proving that the

requirements of Rule 23(a) and (b) are satisfied. See Comcast Corp. v. Behrend, 569 U.S. 27, 33

(2013); Oscar Private Equity Invs. v. Allegiance Telecom, Inc., 487 F.3d 261, 269 (5th Cir.

2007), abrogated on other grounds by Erica P. John Fund, Inc. v. Halliburton Co., 131 S. Ct.

2179 (2011). To the extent there is any doubt as to whether the Plaintiffs have satisfied the

requirements of Rule 23, certification should be denied. See, e.g., In re Hydrogen Peroxide

Antitrust Litig., 552 F.3d 305, 321-22 (3d Cir. 2008); Wallace B. Roderick Revocable Living

Trust v. XTO Energy, Inc., 725 F.3d 1213, 1217-18 (10th Cir. 2013). Because the Plaintiffs did

not even attempt to meet the requirements of Rule 23 here, certification should be denied. Cf.

H & R Block, Ltd. v. Housden, 186 F.R.D. 399, 401 (E.D. Tex. 1999) (plaintiffs failed the

Shushan test where they “completely failed to present a factual showing on” Rule 23(a)’s

factors); Lentz v. Spanky’s Rest. III, Inc., 491 F. Supp. 2d 663, 670 (N.D. Tex. 2007) (similar).

II.      REGARDLESS OF THE PROCEDURE USED, CERTIFICATION SHOULD BE
         DENIED BECAUSE PLAINTIFFS ARE NOT “SIMILARLY SITUATED” TO
         THE PROPOSED CLASS

         Plaintiffs seek the Court’s authorization to send a notice inviting approximately 325

current and former agents to join in this action. Warren Decl. ¶ 5. But the named Plaintiffs are

only entitled to represent opt-in plaintiffs if they are “similarly situated” and their claims can be

tried together in a collective action.    “Courts have ruled that where FLSA claims require

significant individual determinations and considerations, they are inappropriate for conditional

certification under section 216(b).” Purdham, 629 F. Supp. 2d at 550 (quoting Hinojos v. Home

Depot, Inc., 2006 WL 3712944, at *2 (D. Nev. 2006)). Indeed, “the need for separate mini-trials


                                                -20-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 24 of 32 PageID #: 1095



to resolve each individual’s claim ... is the antithesis of collective action treatment and would

overwhelm the judicial system and eliminate any judicial efficiency that might be gained through

a collective approach.” Hinojos, 2006 WL 3712944, at *3 (denying motion for court ordered

notice and concluding: “The Court does not believe that this action would be manageable at trial

because of the need for individualized determinations to resolve the claims of each plaintiff.”).

       A.      The Presence Of FLSA Exemption Defenses Makes Certification Untenable

       Where the Plaintiffs and class members are subject to FLSA exemptions that depend

upon individual facts, collective treatment is not appropriate. Odem v. Centex Homes, 2010 WL

424216, at *1 (N.D. Tex. Feb. 2010) (case unmanageable and certification inappropriate because

fact-finder would have to, among other things, individually determine whether plaintiffs and opt-

ins were exempt from the FLSA during part of their employments); Harris v. FFE Transp.

Servs., Inc., 2006 WL 1994586, at *4 (N.D. Tex. May 15, 2006) (denying conditional

certification and explaining: “Most significant is the fact that some of the class members

challenge their classification as exempt, while other plaintiffs are already classified as non-

exempt and would appear to allege that their hours were not properly recorded. The different

classifications and varying job duties would require Defendants to present a highly

individualized defense for each plaintiff's claims.”); Lipnicki, 2014 WL 5620603, at *5

(decertifying case: “Plaintiffs’ testimony regarding what actually occurred ‘on the ground’

varies significantly with respect to considerations relevant to the outside sales determination.

These disparities convince the Court that all of the opt-ins are not similarly situated.”); Blake,

2013 WL 3753965, at *11, 12 (denying motion for conditional certification and noting, “if [the

class] definition includes both exempt and nonexempt employees, then the members of the

putative class cannot be similarly situated”); Pfohl v. Farmers Ins. Grp., 2004 WL 554834, at *9




                                               -21-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 25 of 32 PageID #: 1096



(C.D. Cal. Mar. 1, 2004) (an “individualized inquiry to determine whether [plaintiffs’] varying

duties meet the administrative exemption” precluded a collective action).29

       An employee qualifies for the outside-sales exemption if (i) his “primary duty” is

“making sales” and (ii) the employee is “customarily and regularly engaged away from the

employer’s place or places of business in performing such primary duty.” 29 C.F.R. §

541.500(a).30 The Fifth Circuit has explained:

            The logic of the exemption is that “such a salesman, to a great extent,
            works individually. There are no restrictions respecting the time he shall
            work and he can earn as much or as little, within the range of his ability, as
            his ambition dictates.” An outside salesman’s extra compensation comes
            in the form of commissions, not overtime, and because most of the
            salesman’s work is performed away from the employer’s place of
            business, the employer often has no way of knowing how many hours an
            outside salesman works.

Meza v. Intelligent Mexican Mktg., Inc., 720 F.3d 577, 581 (5th Cir. 2013) (quoting Jewel Tea

Co. v. Williams, 118 F.2d 202, 207-08 (10th Cir. 1941)). In addition to the outside sales

exemption, agents in Plaintiffs’ proposed class may be covered by the administrative



       29
            See also Mike v. Safeco Ins. Co. of Am., 274 F. Supp. 2d 216, 220 (D. Conn. 2003)
(denying motion to proceed as a collective action and stating, “[d]etermining whether an
employee is exempt is extremely individual and fact-intensive, requiring a detailed analysis of
the time spent performing administrative duties and a careful factual analysis of the full range of
the employee’s job duties and responsibilities”) (internal quotation marks and citation omitted);
Green v. Harbor Freight Tools USA, Inc., 888 F. Supp. 2d 1088, 1103 (D. Kan. 2012) (granting
motion for decertification and stating: “Although Plaintiffs do not specifically address whether
they are similarly situated with respect to the administrative exemption, the Court reaches the
same conclusion as above. Like the executive exemption, the focus of whether an employee is
properly classified under the administrative exemption requires an individualized inquiry into a
Plaintiff's day-to-day job responsibilities and tasks.”).
       30
           “Promotional work that is actually performed incidental to and in conjunction with an
employee’s own outside sales or solicitations is exempt work.” 29 CF.R. § 541.503(a). And
“preliminary steps toward the end goal” of sales also fall within the definition of sales activities
for purposes of the exemption. Christopher v. SmithKline Beecham Corp., 635 F.3d 383, 398
(9th Cir. 2011), aff’d, 567 U.S. 142 (2012).



                                                 -22-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 26 of 32 PageID #: 1097



exemption,31 or the highly compensated exemption if they earn in excess of $100,000 per year.

29 C.F.R. § 541.601.32

       In this case, the record shows that several of the class members are regularly engaged in

sales activity outside the office, and these class members are likely to be exempt as outside

salesmen.33 Those that do not regularly engage in outside sales activity are likely to be covered

by the administrative exemption. Where, as here, credible exemption issues exist, there will be

significant individualized disputes and fact-finding necessary to adjudicate the claims and

defenses relating to each Plaintiff and proposed class member. Any trial of this action would

devolve into a series of mini-trials, rendering it an appropriate case for collective treatment.

Morisky, 111 F. Supp. 2d at 499 (“[T]he Court finds that litigating this case as a collective action

would be anything but efficient. The exempt or non-exempt status of potentially hundreds of

employees would need to be determined on a job-by-job, or more likely, an employee-by-

employee basis.”). “[W]here a trial would require individualized determinations to resolve the

claims of each plaintiff, certification as a collective action may be inappropriate. The facts here

       31
          DOL Wage Hour Op. Ltr. No. FLSA2009-28, supra note 10; Hogan, 361 F.3d at 627-
28 (finding that agent met administrative exemption under the FLSA); Wilshin, 212 F. Supp. 2d
at 1379 (employed agent met administrative exemption). To the extent the administrative
exemption requires a minimum annual compensation of $23,660 ($455 per week x 52 weeks),
Defendants contend that based upon the size of their books of business and amount of renewal
commissions, all or virtually all of the agents in the proposed class were effectively guaranteed
to receive compensation above this level.
       32
          Hamill Decl. ¶ 6 (29% of agents under contract for all of 2017 earned over $100,000,
not including income from SFB Life).
       33
           See, e.g., Ball Decl. ¶¶ 11-14; Carollo Decl. ¶¶ 11-13, 15. Some of the named and opt-
in Plaintiffs likewise engaged in significant sales activities outside of the office. See Declaration
of Michelle Howard (“Howard Decl.”) ¶ 5, copy attached to Response as Exhibit H (stating that
“throughout the day,” Plaintiff Jason Normal “would be in and out of the office” meeting with
customers, taking pictures of properties for new sales and reinspections, dropping off
applications, and meeting with underwriters).



                                                -23-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 27 of 32 PageID #: 1098



present just such a case.” Purdham, 629 F. Supp. 2d at 551 (quotations and citation omitted).

The Court should allow discovery to be completed regarding these exemptions before notice is

sent to an inappropriate class that later needs to be decertified. The Certification Motion should

be denied.

       B.      The Court Should Deny Certification Because The Independent Contractor
               Issues In This Case Create Individualized Issues That Are Inappropriate For
               Collective Action Treatment

       Certification should also be denied because the determination of whether an individual is

an independent contractor or an employee creates individualized issues that are inappropriate for

collective resolution. “[A] number of courts have determined that whether an individual is an

independent contractor or an employee is not appropriate for determination on a class-wide

basis.” Demauro v. Limo, Inc., 2011 WL 9191, at *3-4 (M.D. Fla. Jan. 3, 2011). Indeed, a

defendant’s decision to classify certain employees as exempt does not, on its own, demonstrate

that Plaintiffs are similarly situated or provide a basis for proceeding collectively. Lagos v.

Cogent Commc’ns, 2014 WL 12776418, at *9 (S.D. Tex. Mar. 12, 2014); Palacios v. Boehringer

Ingelheim Pharms., Inc., 2011 WL 6794438, at *6 (S.D. Fla. Apr. 19, 2011). Rather, the test for

whether an individual is an independent contractor or employee is fact intensive and

individualized. Demauro, 2011 WL 9191, at *3-4; see also Herman v. Express Sixty-Minutes

Delivery Serv., Inc., 161 F.3d 299, 305 (5th Cir. 1998) (noting that the independent

contractor/employee classification issue is “very fact intensive”).

       In applying the test, courts “must focus on the economic reality of the nature of the

working relationship, requiring a consideration of all the circumstances of the work activity, not

just one isolated factor.” In re FedEx Ground Package Sys., Inc., Emp’t Practices Litig., 662 F.

Supp. 2d 1069, 1083 (N.D. Ind. 2009). “Accordingly, the court must take into consideration the

actual history of the parties’ relationship,” id., and “make a fact-intensive, individual


                                                -24-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 28 of 32 PageID #: 1099



determination as to the nature of each potential claimant’s employment relationship with” the

Defendants. Pfaahler v. Consultants for Architects, Inc., 2000 WL 198888, at *2-3 (N.D. Ill.

Feb. 8, 2000). In Griffith v. Fordham Financial Management, Inc., 2016 WL 354895, at *3-4

(S.D.N.Y. Jan. 28, 2016), for example, the court had to make “individualized inquiries into each

[p]laintiff’s work schedule, compensation, and the level of control [the defendant] exerted” over

each plaintiff. The same will be required here.

       The approximately 325 current and former agents in Plaintiffs’ proposed class operated

out of 113 different offices, in different counties all over the State, under 72 different agency

managers, and three to four different district sales managers. When they were under contract, the

13 Plaintiffs operated out of 11 offices. Hamill Decl. ¶ 5. Many agents exert considerable

autonomy and independence with regard to their schedules and in deciding how to best market

and sell insurance and service their clients.34 To determine whether the Plaintiffs or class

members in this action were independent contractors or employees, the Court will have to

       34
          See, e.g., Ladner Decl. ¶ 5 (“I like controlling my own destiny and this job lets me do
that. … No one has ever set my goals for me or told me what to do, when to do it, or how to do
my job. I enjoy the freedom this job provides me.”), ¶ 9 (“My time is flexible, so I set my own
schedule”); Alford Decl. ¶ 8 (“I have always been able to set my own schedule.”), ¶ 9 (“Other
than the floor duty time that I promise my fellow agents I will keep, I do not need to be in the
office and I am free to come and go from the office as I want.”); Stout Decl. ¶ 4 (“The reason I
contracted to become an insurance agent with Mississippi Farm Bureau and Southern Farm
Bureau Life was to be able to set my own hours and schedule. As [an] independent contractor
with Farm Bureau, I can do that.”); Ball Decl. ¶ 4 (“I was a high school football coach for 10
years .… I decided to make the change in my career because I wanted to work for myself and
have control over my own success. As [an] independent contractor with Farm Bureau, I am able
to do that (and I have been able to do that for 35 years.”), ¶ 5 (“My agency manager … has no
rules about when I should be in the office or what kind of schedule I should work.”), ¶ 6 (“I work
for myself. Every agent I’ve met does things their own different way ….”); Carollo Decl. ¶ 4
(“The agency manager for Grenada County … does not have any rules about when I (or the other
agents in Grenada) should be in the office or what kind of schedule I should work.”), ¶ 5 (“I
consider myself to be self-employed.”), ¶ 6 (“I set my own schedule. I am free to come and go
from the office as I see fit.”), ¶ 9 (“I am completely in charge of my schedule. … I decide when
to work, where to work, and how to work.”).



                                              -25-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 29 of 32 PageID #: 1100



consider each agent’s work habits, work schedule, relationship with the Defendants, how they

treated themselves for tax purposes, other economic activities, and their investment in their own

insurance businesses.35 Because “each individual who may seek to join this case [must] be

examined separately in order to determine whether such individual is an employee or an

independent contractor,” and such individualized inquires “contravene the basic theory of

judicial economy upon which the certification of collective actions is based,” collective action

treatment is inappropriate. Demauro, 2011 WL 9191, at *3-4.36

       C.      The Plaintiffs Have Failed To Provide Any Credible Evidence That They Are
               “Similarly Situated” To Other Agents In Their Proposed Class

       Aside from problems with individual factual issues and exemption defenses, the

Certification Motion also suffers from a complete failure of proof, even under a “lenient”

standard. Each of the Plaintiffs submitted a virtually identical affidavit with the same 18

paragraphs. Courts in the Fifth Circuit and elsewhere have concluded that conclusory, cookie-

cutter affidavits are insufficient to satisfy even Plaintiffs’ lenient burden under the first stage of

       35
           For example, some of the named and opt-in Plaintiffs engaged in income-generating
activities other than simply selling and servicing insurance for the Defendants. See, e.g.,
Declaration of Barbara Butler (“Butler Decl.”) ¶¶ 5 (discussing Plaintiff Chris Carney’s search
for other business opportunities and home remodeling activities), copy attached to Response as
Exhibit I; Declaration of Ginger Cruz (“Cruz Decl.”) ¶ 4 (discussing opt-in Plaintiff Keegan
Bumpous’s baseball coaching business), copy attached to Response as Exhibit J. The record
evidence also suggests that Plaintiffs had notable flexibility in their work schedules. See Howard
Decl. ¶ 5; Butler Decl. ¶¶ 3, 4, 6, 7; Cruz Decl. ¶¶ 3-4. These kinds of facts will need to be
discovered and examined individually for each Plaintiff and opt-in to determine whether they
were independent contractors, as Defendants maintain, or employees under applicable law.
       36
           See also Armstrong v. Wheeels Assured Delivery Sys., Inc., 2016 WL 1270208, at *6
(S.D. Ind. Mar. 30, 2016) (denying motion for conditional certification where differences among
allegedly misclassified plaintiffs with regard to routes, hours, mileage, and levels of interaction
with the employer required highly individualized and fact-intensive inquiry); Carrera v. UPS
Supply Chain Sols., Inc., 2012 WL 12860750, at *9-10 (S.D. Fla. Sept. 14, 2012) (granting
decertification where there were enough differences between each plaintiff that the court would
be required to conduct an individualized analysis as to each person’s misclassification claim).



                                                -26-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 30 of 32 PageID #: 1101



the Lusardi approach. See Songer v. Dillon Res., Inc., 569 F. Supp. 2d 703, 707 (N.D. Tex.

2008) (stating that affidavits that are virtually identical, and contain primarily conclusory

allegations unsupported by any factual assertions demonstrating the basis of the affiants’

knowledge do not support conditional certification). In Stiles v. FFE Transportation Services,

Inc., 2010 WL 935469, at *3 (N.D. Tex. Mar. 15, 2010), for instance, the court observed that

“[e]ach Plaintiff’s declaration is close to identical in substance and consists primarily of

conclusory allegations unsupported by any facts.” The vague and conclusory statements were

insufficient evidence that plaintiffs were similarly situated and did not justify conditional

certification. Id. Plaintiffs’ affidavits here are equally insufficient.

        “[D]eclarations filed in support of a motion for conditional certification must be based on

personal knowledge.” Boyd v. Alutiiq Global Solutions, LLC, 2011 WL 3511085, at *6 (N.D. Ill.

Aug. 8, 2011). Each Plaintiff concludes, however, that “[t]he other Mississippi Farm Bureau

insurance agents had the same or substantially similar working and pay conditions.” See, e.g.,

Docket No. 63-5 (Miley Affidavit) ¶ 5. But “[t]he affidavits contain nothing to establish that the

[P]laintiffs have personal knowledge of those matters as they pertain to any other” agent.

Songer, 569 F. Supp. 2d at 707. As such, they are insufficient to establish that Plaintiffs are

similarly situated to any other agent. See id. Likewise, each Plaintiff concludes on the basis of

nondescript “discussions with other Mississippi Farm Bureau agents that most, if not all, …

agents typically and regularly worked overtime hours ….” See, e.g., Docket No. 63-9 (Saunders

Affidavit) ¶ 16. But “Plaintiffs do not identify to whom they spoke, when those conversations

occurred, where they occurred, or what specifically was discussed that would lead them to

conclude that” most or all agents worked overtime. Boyd, 2011 WL 3511085, at *6. Thus,

“Plaintiffs’ factual showing is so lacking in foundation that it fails to meet Plaintiffs’ modest

burden for conditional certification.” Id.

                                                  -27-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 31 of 32 PageID #: 1102



                                        CONCLUSION

       For all of the reasons set forth above, the Court should enter an order denying Plaintiffs’

Certification Motion.

       Dated: November 20, 2018.
                                                Respectfully submitted,

                                                 /s/ Markham R. Leventhal
                                                Markham R. Leventhal (MSB #101091)
                                                mleventhal@carltonfields.com

                                                Attorneys for Defendant Southern Farm
                                                Bureau Life Insurance Company

OF COUNSEL:

CARLTON FIELDS JORDEN BURT, P.A.
1025 Thomas Jefferson Street, NW
Suite 400 West
Washington, DC 20007
Telephone: (202) 965-8189
Facsimile: (202) 965-8104




                                              -28-
  Case: 1:18-cv-00038-GHD-DAS Doc #: 82 Filed: 11/20/18 32 of 32 PageID #: 1103



                              CERTIFICATE OF SERVICE

       I, Markham R. Leventhal, attorney for Defendant Southern Farm Bureau Life Insurance

Company, do hereby certify that I have this day filed the foregoing Defendant Southern Farm

Bureau Life Insurance Company’s Memorandum Brief in Support of its Response to Plaintiffs’

Motion for Conditional Certification of Collective Action and for Court-Approved Notice, with

the Clerk of Court via the Court’s ECF System, which caused a copy to be served upon all

counsel of record.

       SO CERTIFIED, this the 20th day of November, 2018.


                                               /s/ Markham R. Leventhal
                                              Markham R. Leventhal (MSB #101091)
                                              mleventhal@carltonfields.com




                                            -29-
